DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6, 26, 39 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												Claims 1-3,7-9,12-15,17-23,27-28,31-36,40-42,45-48,50-56  , 60-61, and 64- 74 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al  US 2021/0037575 A1 in view of Huang et al.US 2019/0222357 A1

Regarding claim1 ,OHARA et al  US 2021/0037575 A1 discloses A method for wireless communications at a user equipment (UE) (fig.1 user equipment 10) , comprising: 		transmitting, to a network entity(fig. 1, base station 20), a first random access (RACH) message (fig.2,step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble)(i.e. first random access (RACH) message) to the base station ) 				based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam (fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D),		 identifying a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity; [0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH,						identifying a physical downlink control channel search space corresponding to the SSB [0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected, where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH) and configured via a physical broadcast channel (PBCH) configuration [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle,							identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources; and monitoring for the PDCCH message in the identified search space[0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH .						OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 21 ,OHARA et al  US 2021/0037575 A1 discloses a method for wireless communications at a network entity(fig. 1, base station 20), comprising:		 receiving, from a user equipment (UE) (fig.1 user equipment 10), a first random access (RACH) message (fig.2,step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble)(i.e. first random access (RACH) message) to the base station )based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam(fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D); 				identifying a set of time resources used for transmission of one or more other SSBs by the network entity[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH,										identifying a  physical downlink control channel  common search space corresponding to the SSB [0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH)and configured via a physical broadcast channel (PBCH) configuration [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle; 					identifying a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources, [0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH .				OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.
mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and transmitting, to the UE, the PDCCH message according to the mapping.		Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									
mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and transmitting, to the UE, the PDCCH message according to the mapping [0098] A UE is provided a configuration for a control resource set for Type0-PDCCH common search space by higher layer parameter RMSI-PDCCH-Config. The UE determines the control resource set and the monitoring occasions for Type0-PDCCH common search space. where The Type0-PDCCH common search space is defined by the CCE aggregation levels and the number of candidates per CCE aggregation level given in Table 10.1-1.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space,mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and transmitting, to the UE, the PDCCH message according to the mapping. as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).
Regarding claim 32,OHARA et al US 2021/0037575 A1 discloses an apparatus for wireless communications at a user equipment (UE) (fig.1 user equipment 10), comprising: 
means for transmitting, to a network entity (fig. 1, base station 20), a first random access (RACH) message (fig.2, step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble) (i.e. first random access (RACH) message) to the base station) based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam (fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D),			means for identifying a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH; 
means for identifying a physical downlink control channel common search space corresponding to the SSB [0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH) and configured via a physical broadcast channel (PBCH) configuration [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle,				means for identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources, and means for monitoring for the PDCCH message in the identified search space[0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH .  
OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).						Regarding claim 33 ,OHARA et al  US 2021/0037575 A1 discloses an apparatus for wireless communications at a network entity(fig. 1, base station 20), comprising: 
means for receiving, from a user equipment (UE) (fig.1 user equipment 10), a first random access (RACH) message (fig.2,step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble)(i.e. first random access (RACH) message) to the base station ) based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam(fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D);;		 means for identifying a set of time resources used for transmission of one or more other SSBs by the network entity[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH; 										means for identifying a physical downlink control channel common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH), and [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle; 
means for identifying a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources[0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH .
OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, means for mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and means for transmitting, to the UE, the PDCCH message according to the mapping.  
Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block),								
means for mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and means for transmitting, to the UE, the PDCCH message according to the mapping [0098] A UE is provided a configuration for a control resource set for Type0-PDCCH common search space by higher layer parameter RMSI-PDCCH-Config. The UE determines the control resource set and the monitoring occasions for Type0-PDCCH common search space. where The Type0-PDCCH common search space is defined by the CCE aggregation levels and the number of candidates per CCE aggregation level given in Table 10.1-1.												It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, means for mapping the PDCCH message to control channel elements (CCEs) within the identified search space; and means for transmitting, to the UE, the PDCCH message according to the mapping, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).										Regarding claim 34 ,OHARA et al  US 2021/0037575 A1 discloses an apparatus for wireless communications at a user equipment (UE) (fig. 1. user equipment 10), comprising: a processor( fig. 12, processor 1001); memory (fig. 12, memory 1002) in electronic communication with the processor; and instructions stored in the memory and executable by the processor  ([0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125]) to cause the apparatus to: 						transmit, to a network entity(fig. 1, base station 20), a first random access (RACH) message (fig.2,step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble)(i.e. first random access (RACH) message) to the base station ) 	based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam(fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D); 					identify a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity [0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH; 						identify a physical downlink control channel common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration identifying a physical downlink control channel search space corresponding to the SSB[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH) and [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle,					 identify a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources, and monitor for the PDCCH message in the identified search space.  [0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH.						OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).						Regarding claim 54 ,OHARA et al  US 2021/0037575 A1 discloses an apparatus for wireless communications at a network entity( see fig.1 , base station20), comprising: a processor( fig. 12, processor 1001);  4memory ( fig. 12, memory 1002) in electronic communication with the processor; and instructions stored in the memory and executable by the processor [0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125]) to cause the apparatus to: 							receive, from a user equipment (UE) (fig.1 user equipment 10), a first random access (RACH) message  (fig.2,step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble)(i.e. first random access (RACH) message) to the base station ) based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam (fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D); 			identify a set of time resources used for transmission of one or more other SSBs by the network entity [0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH;										identify a physical downlink control channel common search space corresponding to the SSB [0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected, where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH) and configured via a physical broadcast channel (PBCH) configuration [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle; 				identify a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources [0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH . 				OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.
map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping.		Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									
map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping
[0098] A UE is provided a configuration for a control resource set for Type0-PDCCH common search space by higher layer parameter RMSI-PDCCH-Config. The UE determines the control resource set and the monitoring occasions for Type0-PDCCH common search space. where The Type0-PDCCH common search space is defined by the CCE aggregation levels and the number of candidates per CCE aggregation level given in Table 10.1-1.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).							Regarding claim 65 ,OHARA et al  US 2021/0037575 A1 discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor([0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125])  to: transmit, to a network entity, a first random access (RACH) message (fig.2,step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble)(i.e. first random access (RACH) message) to the base station ) based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam (fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D),; 										identify a set of time resources used by the network entity for transmission of one or more other SSBs from the network entity[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH,
identify a physical downlink control channel common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected, where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH) [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle;					identify a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources; and monitor for the PDCCH message in the identified search space[0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH.
OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).
Regarding claim 66 ,OHARA et al  US 2021/0037575 A1 discloses a non-transitory computer-readable medium storing code for wireless communications at a network entity, the code comprising instructions executable by a processor [0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125]) to: receive, from a user equipment (UE), a first random access (RACH) message  (fig.2,step S13, and [0032] the user equipment 10 transmits Message 1 (Msg1 (RA preamble)(i.e. first random access (RACH) message) to the base station )based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam(fig.2. step S11 and [0031], the user equipment 10 may receive the SS/PBCH block.  where SS/PBCH block includes synchronization signal from the base station), wherein (fig.3, [0036] the base station 20 transmits SSB in each transmission beams A, B, C and D); 											identify a set of time resources used for transmission of one or more other SSBs by the network entity[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources (i.e. a set of time resources) to which the user equipment 10 should monitor the control signal (PDCCH) .where[0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied. Where [0033] “Msg2” includes PDCCH; 										identify a physical downlink control channel common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration[0077] the user equipment 10 received from the base station the information of CORESET for each SSB (for each beam) (i.e. one or more other SSBs), and identifies CORESET corresponding to SSB selected , where [0048] CORESET indicates a box of resources to which the user equipment 10 should monitor the control signal (PDCCH) . where [0023] the user equipment 10 is to monitor Msg2 with a search space as a resource to which a certain CORESET has been applied (i.e. a search space as a resource to which a certain CORESET which are indicated by the base station) . Where [0033] “Msg2” includes PDCCH) and [0031] The base station 20 transmits SS/PBCH block at a predetermined cycle; 					 identify a search space for the UE to receive a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources[0023] discloses the user equipment 10 monitors Msg2 with a resource other than the search space to which a certain CORESET has been applied (i.e. a resource used for monitoring PDCCH is different that a search space as a resource to which a certain CORESET which are indicated by the base station)), Where [0033] “Msg2” includes PDCCH , 						 
OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.
map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping.		Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									
map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping
[0098] A UE is provided a configuration for a control resource set for Type0-PDCCH common search space by higher layer parameter RMSI-PDCCH-Config. The UE determines the control resource set and the monitoring occasions for Type0-PDCCH common search space. where The Type0-PDCCH common search space is defined by the CCE aggregation levels and the number of candidates per CCE aggregation level given in Table 10.1-1.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, map the PDCCH message to control channel elements (CCEs) within the identified search space; and transmit, to the UE, the PDCCH message according to the mapping, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claims 2, 22, 35 and 55 the combination of OHARA and Huang discloses all the features with respect to claims1, 21, 34and 54, respectively.
OHARA further discloses wherein the PDCCH message comprises a 2PDCCH grant for a RACH message 2 (Msg2) transmission, a PDCCH grant for a RACH 3message 3 (Msg3) transmission, a PDCCH grant for a RACH message 4 (Msg4) 4transmission, or a combination thereof [0066] Discuss the PDCCH reception for Msg2, the PDCCH reception for transmission of Msg3 and the PDCCH reception for Msg4.					Regarding claims 3, 23, 36 and 56, the combination of OHARA and Huang discloses all the features with respect to claims 1, 21, 34 and 54, respectively.
OHARA further discloses wherein the one or more other SSBs are received by the UE on receive beams that are different from the first receive beam (see FIG. 3, and [0036] discuss the base station 20 transmits SSB in each or four transmission beams marked. A, B, C and D. For example, SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D). 
Regarding claim 7 the combination of OHARA and Huang discloses all the features with respect to claim 1.
OHARA further discloses wherein identifying the search space further 2comprises:  3  5 dentifying monitoring occasions for monitoring for the PDCCH message based at least in part on monitoring occasions of the PDCCH common search space [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied, Wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076]).
OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim  27the combination of OHARA and Seo discloses all the features with respect to claim 21.
OHARA  further discloses wherein identifying the search space further comprises: identifying a remaining minimum system information (RMSI) search space with time resources non-overlapping with the identified set of time resources, wherein the identified search space comprises the identified PDCCH search space [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied, Wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])
OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).
Regarding claims40,the combination of OHARA and Seo discloses all the features with respect to claim 34.											OHARA  further discloses wherein the instructions to identify the search space further are executable by the processor to cause the apparatus to: determine to implement a default search space based at least in part on an RMSI transmission from the base station; and identify monitoring occasions for monitoring for the PDCCH message based at least in part on monitoring occasions of the PDCCH search space [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied,wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])

OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claims 8, 41, and 60 the combination of OHARA and Huang discloses all the features with respect to claims 1, 34, and 54, respectively.
OHARA  discloses wherein identifying the search space further 2comprises:  3identifying a remaining minimum system information (RMSI) search space 4with time resources non-overlapping with the identified set of time resources, wherein the 5identified search space comprises the identified RMSI search space[0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied,wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])


Regarding claim 67, the combination of OHARA and Huang discloses all the features with respect to claim 1.											OHARA  further determining to implement a default search space based at least in part on a remaining minimum system information (RMSI) transmission from the network entity [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied,wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])
.  

Regarding claim 68, the combination of OHARA and Huang discloses all the features with respect to claim 21.											OHARA  further identifying monitoring occasions for monitoring for the PDCCH message based at least in part on monitoring occasions of the PDCCH common search space.  [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied,wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])

OHARA does not explicitly disclose a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space.			Huang et al.US 2019/0222357 Al discloses a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a physical downlink control channel search space is Type0 physical downlink control channel (Type0-PDCCH) common search space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).


 
Regarding claim 69, the combination of OHARA and Huang discloses all the features with respect to claim 34.											OHARA  further wherein the instructions to identify the search space are further executable by the processor to cause the apparatus to: determine to implement a default search space based at least in part on a remaining minimum system information (RMSI) transmission from the network entity  [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied,wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])

Regarding claims 9, 28, 42 and 61, the combination of OHARA and Huang discloses all the features with respect to claims 1, 21, 34and 54, respectively
OHARA does not disclose 1  2receiving, from the base station, an indication of a set of time resources for the 3search space; and 4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space.
OHARA does not explicitly disclose receiving, from the base station, an indication of a set of time resources for the 3search space; and 4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space.											Huang et al.US 2019/0222357 Al discloses receiving, from the base station, an indication of a set of time resources for the 3search space; and 4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space. [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).								It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a receiving, from the base station, an indication of a set of time resources for the 3search space; and 4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 12, and 45, the combination of OHARA and Huang discloses all the features with respect to claims 1and 34, respectively
OHARA further discloses wherein identifying the search space further 2comprises:  3identifying a start of the search space based at least in part on transmitting the 4first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET); and  5identifying an end of the search space based at least in part on a response 6timer(see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB  from the base station 20 . The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window)

Regarding claims 13 and 46, the combination of OHARA and Huang discloses all the features with respect to claims12 and 45, respectively
OHARA further discloses1 wherein the response timer comprises a 2random access response (RAR) window, a contention resolution timer, or a combination 3thereof (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB from the base station 20 . The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window).
Regarding claim 14, 31,  47 and 64, the combination of OHARA and Huang discloses all the features with respect to claims 1, 21 , 34 and 54 , respectively.
OHARA further discloses1  receiving the SSB from the network entity, wherein the first RACH message is transmitted in a RACH occasion corresponding to the SSB (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB from the base station 20. The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR WINDOW).
Regarding claim 15 and 48, the combination of OHARA and Huang discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses 2selecting the first receive beam, wherein the identified search space is 3monitored using the selected first receive beam during the time resources  [0049] discuss the user equipment 10 monitoring Search space which uses CORESET #1 can perform an operation to receive a control signal with a beam with which SSB #1 is transmitted ( i.e. the first receive beam)( see[0037] SSB (beam)) ,wherein CORESET is a region which consists of multiple resource blocks in frequency direction and one, two or three OFDM symbols in time direction. For each search space, CORESET to be allocated and the time position and cycle of the CORESET are specified)   that are different 4from the identified set of time resources [0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET( i.e. different than  CORESET#1) for the selected SSB, Wherein The dedicated CORESET is used for dedicated search space ( see[0064]-[0065]) ;  				5selecting a second receive beam different from the selected first receive beam[0060] discuss user equipment 10 selected SSB #2  different than ssb#1.wherein  the base station 20 transmits Msg2 with a beam based on SSB #2  , wherein ssb is beam (see[0037]); 6and 	7monitoring for at least one SSB of the one or more other SSBs using the 8selected second receive beam during the identified set of time resources[0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET for the selected SSB.  
Regarding claim 17and 50, the combination of OHARA and Huang discloses all the features with respect to claims 1 and 34, respectively.
OHARA does not disclose receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring.
Huang discloses receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring [0098] A UE is provided a configuration for a control resource set for Type0-PDCCH common search space by higher layer parameter RMSI-PDCCH-Config. The UE determines the control resource set and the monitoring occasions for Type0-PDCCH common search space. where The Type0-PDCCH common search space is defined by the CCE aggregation levels and the number of candidates per CCE aggregation level given in Table 10.1-1.							It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including a receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring, as taught by Huang in order to monitor PDCCH in a Type0-PDCCH common search space (see Huang [0091]).

Regarding claim 18 and 51, the combination of OHARA and Huang discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses wherein the one or more other SSBs comprise one or more SSBs actually transmitted by the base station (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB  from the base station 20). 1

Regarding claim 19 and 52, the combination of OHARA and Huang discloses all the features with respect to claims 18 and 51, respectively.
OHARA further discloses 12receiving, from the base station, an indication of the one or more SSBs 3actually transmitted by the base station in remaining minimum system information (RMSI), 4other system information (OSI), a radio resource control (RRC) message, a medium access 5control (MAC) control element (CE), a handover message, or a combination thereof ( see fig.2 and [0031]The base station 20 transmits SS/PBCH block (may be referred to as SSB) at a predetermined cycle, and the user equipment 10 may receive the SS/PBCH block (S11). SS/PBCH block includes synchronization signal and a part of system information required for the initial access. The user equipment 10 receives RMSI from the base station (S12). For example, RMSI includes SIB1 information of LTE. Wherein the reception of RMSI is used for initial access (see [0080])

Regarding claim 20 and 53, the combination of OHARA and Huang discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses wherein locations of the one or more other 2SSBs are fixed (see FIG. 3, and [0036] discuss the base station 20 transmits SSB in each or four transmission beams marked. A, B, C and D. For example, SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D) ( i.e each SSB is located in fixed location beam).

Regarding claims70, the combination of OHARA and Huang discloses all the features with respect to claim 1.
OHARA  does not disclose identify monitoring occasions for monitoring for the PDCCH message based at least in part on monitoring occasions of the Type0-PDCCH common search space.  
Huang et al.US 2019/0222357 Al discloses identify monitoring occasions for monitoring for the PDCCH message based at least in part on monitoring occasions of the Type0-PDCCH common search space [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein identifying the search space further comprises: removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).
Regarding claims 71, 72, 73 and 74, the combination of OHARA and Huang discloses all the features with respect to claims1, 21, 34and 54, respectively.
OHARA  does not disclose wherein identifying the search space further comprises: removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources.  
Huang et al.US 2019/0222357 Al discloses wherein identifying the search space further comprises: removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources [0091] discloses UE monitors PDCCH in a Type0-PDCCH common search space, [0089] when REs (i.e. resource) for a PDCCH reception overlap with REs (i.e. resource) corresponding to SS/PBCH block, the UE receives the PDCCH by excluding REs corresponding to SS/PBCH block).					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein identifying the search space further comprises: removing time resources from the identified Type0-PDCCH common search space that overlap with the identified set of time resources, as taught by Huang in order to monitors PDCCH in a Type0-PDCCH common search space (see Huang [0091]).
Claims 16 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al  US 2021/0037575 A1 in view of Huang et al.US 2019/0222357 A1 in vew of Seo et al US 2020/0351924 A1

Regarding claim 16 and 49, the combination of OHARA and Huang discloses all the features with respect to claims 15 and 48, respectively.
OHARA further discloses 2receiving the at least one SSB of the one or more other SSBs from the base 3station based at least in part on the time resources for the identified search space [0070] discuss the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET( i.e. different than  CORESET#1) for the selected SSB, Wherein The dedicated CORESET is used for dedicated search space ( see[0064]-[0065])
 The combination of OHARA and Huang does not disclose identified search space not 4overlapping with the identified set of time resources.		
Seo et al US 2020/0351924 A1 discloses   identified search space not overlapping with the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB).				It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of combination of OHARA and Huang by including  2 identified search space not 4overlapping with the identified set of time resources, as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).
Claims 10-11,29-30,43-44 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA in view of Huang A1 in view of Lee et al US 2020/0305129 A1

Regarding claims 10, 29, 43 and 62, the combination of OHARA and Huang discloses all the features with respect to claims 9, 28, 42 and 61, respectively.
The combination of OHARA and Huang does not disclose wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and 4a subset of slots of the time window comprise the identified search space
Lee et al US 2020/0305129 A1 discloses   wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window comprise the identified search space [0154] DISCUSS search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of OHARA and Huang by including wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window comprise the identified search space ,as taught  by Lee in order to  monitor The  search spaces and associated PDCCH candidates(see[0072]).
Regarding claims 11, 30, 44 and 63, the combination of OHARA , Huang and lee discloses all the features with respect to claims 10, 29, 43 and 62, respectively.
The combination of OHARA and Huang does not disclose wherein the subset of slots comprises each slot of the time window.  
Lee et al US 2020/0305129 A1 discloses wherein the subset of slots comprises each  slot of the time window [0154] disclose search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of OHARA and Huang by including wherein the subset of slots comprises each slot of the time window, as taught  by Lee in order to  monitor The  search spaces and associated PDCCH candidates(see[0072]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478